Title: Board of Visitors, University of Virginia, 12 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The following resolutions, adopted on
                        Tuesday, Decr. 12th, being omitted in their proper place, are here inserted. 
                        2. Resolved, that in future, the assent of the board of Visitors or a committee thereof be essential to the
                            appointment of the Hotel-keepers at the University: and in all such appointments, application in the first instance, shall
                            be made as heretofore, to the Proctor, who shall report the names of the applicants together with his opinion as to the
                            preference to be given, and such information as he may possess, to the Board of Visitors, or to such committee of the
                            board as may be appointed for the purpose.
                        3. Resolved that the secretary do forthwith communicate the foregoing to the Proctor.
                        
                            
                                
                            
                        
                    